Citation Nr: 1401619	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left foot and left big toe disorder, to include pes planus, arthritis, and hallux valgus, and to include as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a bilateral leg disorder, to include shin splints.

6.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected right ankle disability. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript of the hearing is associated with the Veteran's claims folder.

In May 2012, the Board reopened the previously denied service connection claims, and then remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 
The issues of:  (1) entitlement to service connection for tinnitus; and, (2) entitlement to service connection for a left foot and left big toe disorder, to include pes planus, arthritis, and hallux valgus, and to include as secondary to the service-connected right ankle disability, are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.

2.  The Veteran does not have a current diagnosis related to his low back.

3.  The Veteran does not have a current diagnosis related to his legs.

4.  The Veteran's right ankle is not ankylosed.


CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for a bilateral leg disorder, to include shin splints, is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an initial disability rating in excess of 20 percent for the right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the initial rating claim, this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a right ankle disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in April 2008 before the grant of service connection for the right ankle disability was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Regarding the service connection claims, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, VA has no duty to obtain any SSA records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the initial rating claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his right ankle disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in June 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Regarding the service connection claims, the record indicates that the Veteran participated in VA examinations and medical opinions in February 2009 and June 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Notably, a VA audiologist in June 2012 determined that audiometric and word testing results were not valid based upon discrepancies from a prior examination, inconsistencies among specific speech reception thresholds, results from acoustic reflexes and the Veteran's own presentation compared to the results obtained.  Based upon these reasons, the Board finds that the VA audiologist has provided valid medical opinion regarding the reasons why the audiometric and word testing results should be rejected.  Therefore, the Board finds that these are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in March 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issues as:  "an increased rating for a right ankle disability, and then you're seeking service connection for bilateral hearing loss . . . low back condition, bilateral shin splints or bilateral leg condition . . ."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs.  Id.  The AVLJ and the representative noted the elements of the claims that were lacking to substantiate the claims for benefits (i.e., new and material evidence to reopen the service connection claims, and if reopened, evidence showing the disorders are related to his active military service, and evidence of an increased rating for the right ankle disability).  Id at 2-3, 31, 35-38.  The AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  Id at 30, 38-39.  In addition, the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id at 4-5, 21-25, 35-36.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Additionally, any perceived deficiencies were cured with further Board development of the case.

The Board is also satisfied as to substantial compliance with its May 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his Virtual VA paperless claims file.  The remand also included scheduling the Veteran for additional VA examinations and medical opinions, which were provided in June 2012.  Finally, the remand included readjudicating the claims, which was accomplished in the November 2012 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes 

To establish direct service connection, the record must contain competent evidence of (1) a current disorder; (2) in-service incurrence or aggravation of an injury or disease; and, (3) a nexus between the current disorder and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, and arthritis, such as degenerative joint disease, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).
For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.

Taking the first element of service connection of a current diagnosis, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the military service.  However, a hearing loss disability by these standards must be currently present.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 157.

Here, the Veteran was afforded two VA audiological examinations conducted by state-licensed audiologists.  

At the February 2009 VA audiological examination, audiometric testing yielded the following findings:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
11.25
LEFT
5
10
15
10
11.25

Using the Maryland CNC test, the speech recognition score was 100 percent in each ear.  These results do not demonstrate a current bilateral hearing loss diagnosis as defined under 38 C.F.R. § 3.385.

Accordingly, based upon the Veteran's lay testimony of a worsening of his bilateral hearing loss at the Board hearing, the Veteran was afforded another VA audiological examination in June 2012.  Following a physical examination of the Veteran, the VA examiner found that the test results were not valid for rating purposes.  The examiner reasoned that the discrepancies of the test results indicate poor reliability of the test results at the VA examination.  The Veteran's speech reception thresholds were 30dB bilaterally, which does not match with his three-frequency pure tone average of 85dB for the right ear and 102dB for the left ear.  In addition, acoustic reflex testing indicated responses between 500 Hertz and 4000 Hertz, which is unlikely to occur if the examination's thresholds are valid.  The examiner continued by stating that the Veteran also demonstrated no difficulty with communication at the examination, which is not indicative of a profound hearing loss.  Further, the 2009 VA examination test results indicated normal hearing bilaterally, and it is unlikely that the Veteran's hearing loss would increase from normal hearing to the profound hearing loss indicated by the examination's test results over the course of three years.  The examiner also found that the use of the Veteran's speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make the combined use of pure tone average and speech discrimination scores inappropriate.  Thus, the VA examiner was unable to accurately test the Veteran for a current bilateral hearing loss diagnosis due to the Veteran's poor reliability during the examination.  These results do not demonstrate a current bilateral hearing loss diagnosis as defined under 38 C.F.R. § 3.385.

The remaining treatment records in the claims file do not provide evidence of a current bilateral hearing loss diagnosis as defined under 38 C.F.R. § 3.385.

Thus, a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385 is not shown by the evidence of record.  The Veteran has not met his threshold preliminary evidentiary burden of establishing he has sufficient hearing loss disability in his ears.  Without this required proof of a current disorder, the claim for bilateral hearing loss necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has a disorder existing on the date of application, not for a past disorder); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disorder is satisfied when the claimant has disorder at the time a claim for VA disability compensation is filed or during the pendency of the claim).  

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that his bilateral hearing loss is related to his military service.  His report of noise exposure in service is credible and consistent with the evidentiary record.  With respect to the extent of his decreased hearing acuity, the Board finds that the accurate audiometric and word testing results from the February 2009 audiology examination provides a more accurate and objective measurement of his hearing acuity than the Veteran's own self-perceptions.  Additionally, the Board places greater probative weight to the finding of the June 2012 VA examiner that the Veteran's audiology examination results at that examination were invalid as this examiner has substantially greater expertise than the Veteran to determine the reliability of various hearing tests.  However, the Board places greater probative weight to the findings of the state-licensed audiologists who performed audiometric and word recognition testing using a standardized VA-wide format that are objectively measurable and consistent.  

The Board notes that it derives its jurisdiction to decide issues of fact and law under 38 U.S.C.A. § 7104.  Pursuant to 38 U.S.C.A. § 7104(c), the Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and the precedent opinions of its chief legal officer.  Quite simply, the Board is bound by the definition of "disability" contained at 38 C.F.R. § 3.385.  The Board can only determine whether the Veteran meets all of the requirements of the benefit being sought and, if he is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.

C.  Low Back and Bilateral Leg Disorder

The Veteran seeks service connection for a low back disorder and a bilateral leg disorder.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current diagnoses related to his claimed low back disorder and bilateral leg disorder.  The Veteran was afforded VA examinations in June 2012, both of which failed to provide current diagnoses for these claimed disorders following X-rays and physical examinations of the Veteran.  Specifically, for the claimed low back disorder, the examiner found that pain was the appropriate diagnosis.  The examiner reasoned that an X-ray of the Veteran's back did not show arthritis, and his neurologic function, vascular status, and range of motion were all normal.  He also did not display any joint instability.  Thus, the examiner found that the Veteran does not have a current low back diagnosis, except for the diagnosis of pain.  In forming this opinion, the examiner cited to the medical literature regarding low back pain.  

Regarding the claimed bilateral leg disorder, the VA examiner found that the Veteran did not have a current diagnosis related to his legs, to include a current diagnosis of shin splints.  At the examination, the Veteran had normal muscle strength, range of motion, and joint stability of his legs.  The examiner acknowledged that the Veteran had shin splints in the 1980s, but could find no evidence of a current diagnosis of shin splints or a current diagnosis related to the legs to account for the Veteran's pain in his legs.  The treatment records contained in the claims file also fail to diagnose the Veteran with a current low back disorder and/or bilateral leg disorder.

A review of the treatment records of file also do not disclose currently diagnosed low back and/or bilateral leg disorders.  VA treatment records in June 2008 and October 2010 reflect an assessment of "chronic lumbosacral pain without radicular feature."  At these times, there were no abnormalities identified by physical examination.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain, 21 Vet. App. at 319.  In this case, clinical diagnoses of a low back disorder and/or bilateral leg disorder have not been of record since the service connection claims were initially filed in March 2008.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a low back disorder and bilateral leg disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., current diagnoses.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing current diagnose related to the low back and legs, these issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a back or leg disorder.  In any event, the Board finds that the opinion of the June 2012 VA examiner substantially outweighs the Veteran's self-diagnosis, as this examiner has greater training and expertise than the Veteran in diagnosing orthopedic disorders. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for a low back disorder and bilateral leg disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claims of entitlement to service connection for a low back disorder and bilateral leg disorder are denied.


II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5271, for his right ankle disability.  He seeks an increased rating.

DC 5271 provides ratings based on limitation of extension of the ankle.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the maximum scheduler rating available under DC 5271.  38 C.F.R. 
§ 4.71a.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

In considering the other ankle codes, the Board notes that DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5270.

Under DC 5272, ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position is rated as 20 percent disabling.  A 20 percent rating is the maximum scheduler rating available under DC 5272.  38 C.F.R. § 4.71a.

Under DC 5273, malunion of the os calcis or astragalus of the ankle with marked deformity is rated as 20 percent disabling.  A 20 percent rating is the maximum scheduler rating available under DC 5273.  38 C.F.R. § 4.71a.

Under DC 5274, an astragalectomy of the ankle is rated as 20 percent disabling.  A 20 percent rating is the maximum scheduler rating available under DC 5274.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his right ankle disability.  Under DCs 5271, 5272, 5273, and 5274, the Veteran is currently in receipt of the maximum schedular 20 percent rating for his service-connected right ankle disability.  38 C.F.R. § 4.71a.  

Under DC 5270, the evidence of record does not establish that the Veteran has ankylosis of his right ankle to warrant a higher rating.  Specifically, at both VA compensation examinations, the Veteran had ranges of motion in his right ankle, albeit limited.  This establishes that the Veteran does not have ankylosis of his right ankle.  The June 2012 VA examiner also made a specific finding that the Veteran did not have ankylosis of his right ankle.  At his Board hearing, the Veteran argued that he had decreased range of motion of his right ankle, especially when he was using his ankle brace.  See Board hearing transcript, page 7-8.  However, the Veteran did not assert, and the evidence of record does not establish, that he has no limitation of motion of his right ankle to establish ankylosis of that ankle.  Thus, the Veteran is not entitled to a higher disability rating under DC 5270 for his right ankle disability.  The evidence of record does not establish that the Veteran is entitled to a disability rating in excess of 20 percent for his service-connected right ankle disability.  38 C.F.R. § 4.71a.

The Board recognizes that the Veteran experiences pain and flare-ups in his right ankle.  However, the evidence of record does not establish that this additional pain and flare-ups have caused the right ankle to be ankylosed at any period during the appeal.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's right ankle must demonstrate ankylosis.  Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for a higher rating for the right ankle disability are not met.  Accordingly, the Board finds the current evaluation assigned, as described above, adequately compensates the Veteran for the pain and functional impairment caused by his right ankle disability.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Board has also considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's right ankle disability, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings for his right ankle.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected right ankle disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 20 percent for the Veteran's right ankle disability fully addresses his symptoms, which include mainly pain and decreased range of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  The evidence of record does not establish, and the Veteran does not contend, that his right ankle disability prevents him from being employed or has required frequent hospitalizations.  At his Board hearing, the Veteran testified that he was going back to school to obtain the training for sedentary employment to help with his right ankle disability; however, the Veteran did not argue that he is unable to hold down any form of employment due to his service-connected right ankle disability.  See Board hearing transcript, page 4.  Similarly, at the May 2008 VA examination, the examiner found that the service-connected right ankle disability makes it difficult for the Veteran to stand for the time required at his job as a barber, but did not find that the Veteran was unable to work due to his service-connected right ankle disability.  In fact, the examiner determined that the right ankle disability would have no effect on the Veteran's daily activities.  At the June 2012 examination, the Veteran told the examiner that he works 20-30 hours per week "cutting hair" "with no estimate of missed work."  The June 2012 VA examiner, following a physical examination of the Veteran, also found that the Veteran's service-connected right ankle disability does not impact his ability to work.  The evidence of record, to include the treatment records, also does not document that the Veteran has been hospitalized during the course of the appeal for his service-connected right ankle disability.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

IV.  TDIU Consideration

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).  TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his Board hearing, the Veteran testified that he was going back to school to obtain the training for sedentary employment to help with his right ankle disability; however, the Veteran did not argue that he was unable to hold down any form of employment due to his service-connected right ankle disability.  See Board hearing transcript, page 4.  Similarly, at the May 2008 VA examination, the examiner found that the service-connected right ankle disability makes it difficult for the Veteran to stand for the time required at his job as a barber, but did not find that the Veteran was unable to work due to his service-connected right ankle disability.  In fact, the examiner determined that the right ankle disability would have no effect on the Veteran's daily activities.  At the June 2012 examination, the Veteran told the examiner that he works 20-30 hours per week "cutting hair" "with no estimate of missed work."  The June 2012 VA examiner, following a physical examination of the Veteran, also found that the Veteran's service-connected right ankle disability does not impact his ability to work.  Thus, the Board finds that the issue of unemployability is not raised by the record.  Consideration of a TDIU is not warranted. 


ORDER

The claim for service connection for bilateral sensorineural hearing loss is denied.

The claim for service connection for a low back disorder is denied.

The claim for service connection for a bilateral leg disorder, to include shin splints, is denied.

An initial disability rating in excess of 20 percent for the right ankle disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding the left foot and left great toe disorder claim, the Veteran argued at his Board hearing that this disorder is due to or aggravated by his service-connected right ankle disability.  38 C.F.R. § 3.310 (2013).  In this regard, the Veteran has not been provided with a proper notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Additionally, in its May 2012 Remand, the Board, in pertinent part, directed that the Veteran be afforded a VA audiological addendum medical opinion concerning the etiology of his tinnitus.  In particular, the examiner was requested to provide a rationale as to whether there is any medical reason to accept or reject the theory that the extent of the Veteran's noise exposure during active service has caused or contributed to his current tinnitus - including the potential for delayed-onset tinnitus as noted in VBA Training Letter 10-02 (Mar. 18, 2010).  A VA addendum medical opinion was obtained in June 2012, but the examiner did not address the Veteran's in-service noise exposure or the VBA Training Letter in providing his opinion regarding the Veteran's tinnitus.  Additionally, the VA examiner found that he could not determine the etiology of the tinnitus without resort to mere speculation.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, for the aforementioned reasons, the Board finds that the VA addendum opinion does not substantially comply with the Board's remand directives.  Thus, another remand is required.  See Stegall, 11 Vet. App. at 271 (the Veteran is entitled, as a matter of law, to compliance with remand directives); see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Furthermore, a remand is required in order to afford the Veteran a VA addendum medical opinion regarding his currently diagnosed pes planus of the left foot.  The Veteran was diagnosed with this disorder at the June 2012 VA examination.  The Board also notes that mild pes planus was noted on the Veteran's December 1986 military entrance examination.  The VA examiner provided a direct service connection negative nexus opinion, but did not address whether the Veteran's pre-existing pes planus of the left foot underwent an increase in severity in service, and if so, whether such increase was due to the natural progress of the disorder.  The Veteran's STRs document that he smashed the great toe of his left foot in June 1988 during his active military service.  The Veteran also asserts that his current left foot disorder was worsened during his active military service, and thus this medical opinion on aggravation is needed.  Additionally, at his Board hearing, the Veteran argued that all of his currently diagnosed left foot disorders, to include pes planus, hallux valgus, and arthritis, are due to or aggravated by his service-connected right ankle disability.  See Board hearing transcript, page 10.  To date, a medical opinion on secondary service connection has not been provided.  38 C.F.R. § 3.310.  Thus, the Board finds that another VA medical opinion is required to determine the etiology of the Veteran's currently diagnosed left foot disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma, are dated from April 2012.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA letter pertaining to his left foot and left great toe disorder claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain all pertinent VA outpatient treatment records from the Muskogee, Oklahoma, VAMC since April 2012 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining the above records, forward the entire claims file to the examiner who provided the June 2012 VA audiological addendum medical opinion, as set forth below.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran for appropriate examination to determine the etiology of his currently diagnosed tinnitus.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner is requested to address whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or is otherwise related to his active military service.

In providing the opinion, the examiner is requested to provide a rationale as to whether there is any medical reason to accept or reject the theory that the extent of the Veteran's noise exposure during active service has caused or contributed to his current tinnitus - including the potential for delayed-onset tinnitus as noted in VBA Training Letter 10-02 (Mar. 18, 2010).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After obtaining the above records, forward the entire claims file to the examiner who provided the June 2012 VA addendum medical opinion, as set forth below.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran for an appropriate VA foot examination to determine whether the etiology of his currently diagnosed left foot disorders.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing pes planus of the left foot was aggravated during service beyond the normal progress of the disorder?  The examiner is asked to consider the June 1988 STR regarding the left great toe injury, and the Veteran's contentions that this disorder was worsened during his service. 

(b)  Is it at least as likely as not that the Veteran's currently diagnosed pes planus of the left foot was caused by his service-connected right ankle disability? 

(c)  Is it at least as likely as not that the Veteran's currently diagnosed pes planus of the left foot was aggravated (permanently worsened beyond the natural progression) by his service-connected right ankle disability? 

(d)  Is it at least as likely as not that the Veteran's currently diagnosed hallux valgus of the left foot was caused by his service-connected right ankle disability? 

(e)  Is it at least as likely as not that the Veteran's currently diagnosed hallux valgus of the left foot was aggravated (permanently worsened beyond the natural progression) by his service-connected right ankle disability? 

(f)  Is it at least as likely as not that the Veteran's currently diagnosed arthritis of the left foot was caused by his service-connected right ankle disability? 

(g)  Is it at least as likely as not that the Veteran's currently diagnosed arthritis of the left foot was aggravated (permanently worsened beyond the natural progression) by his service-connected right ankle disability? 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


